Citation Nr: 0932006	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension as secondary to service-connected diabetes 
mellitus type II.

2.  Entitlement to service connection for leg cramps as 
secondary to service-connected diabetes mellitus type II. 

3.  Entitlement to service connection for a nervous disorder 
as secondary to service-connected diabetes mellitus type II.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for left ear hearing loss and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and February 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO in connection with his 
appeal.  Such hearing was scheduled for June 7, 2007; 
however, on the day of his hearing, the Veteran submitted a 
statement indicating that he wished to cancel the hearing.  
As such, the Board finds that the Veteran has withdrawn his 
request for a Board hearing.  38 C.F.R. § 20.704(e) (2008).

The merits of the issue of entitlement to service connection 
for left ear hearing loss are addressed in the REMAND portion 
of the decision below and such issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On June 7, 2007, prior to the promulgation of a decision, 
the Board received notification from the Veteran that a 
withdrawal of his appeal with respect to his claims of 
entitlement to service connection for arterial hypertension, 
leg cramps, and a nervous disorder, all claimed as secondary 
to service-connected diabetes mellitus type II, is requested.

2.  In a final decision issued in August 2004, the RO denied 
service connection for left ear hearing loss.

3.  Evidence added to the record since the final August 2004 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the 
issue of entitlement to service connection for arterial 
hypertension as secondary to service-connected diabetes 
mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of the appeal regarding the 
issue of entitlement to service connection for leg cramps as 
secondary to service-connected diabetes mellitus type II have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

3.  The criteria for withdrawal of the appeal regarding the 
issue of entitlement to service connection for a nervous 
disorder as secondary to service-connected diabetes mellitus 
type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

4.  The August 2004 RO decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arterial hypertension, leg cramps, and a nervous disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal 
regarding the issues of entitlement to service connection for 
arterial hypertension, leg cramps, and a nervous disorder, 
all claimed as secondary to service-connected diabetes 
mellitus type II, and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed.

Left ear hearing loss

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for left ear hearing loss 
is completely favorable and, in that regard, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
Consideration of the merits of the Veteran's claim is 
deferred, however, pending additional development consistent 
with the VCAA.

The Veteran contends that, while serving in the United States 
Marine Corps, he was exposed to excessive noise.  He alleges 
that such noise exposure resulted in left ear hearing loss.  
Therefore, the Veteran claims that service connection is 
warranted for such disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In an August 2004 rating decision, the RO denied service 
connection for left ear hearing loss.  Specifically, the RO 
determined that the evidence did not show that the Veteran 
suffered from any left ear disability including hearing loss 
during his service.  Additionally, there was no evidence that 
the Veteran suffered from left ear hearing loss at the 
present time.  As such, the RO denied entitlement to service 
connection for left ear hearing loss on the basis that there 
was no evidence that such condition existed.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In August 2004, the Veteran was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for left ear 
hearing loss was received until October 2005, when VA 
received his application to reopen such claim.  Therefore, 
the August 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for left ear hearing loss 
in October 2005, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the August 2004 rating decision, evidence demonstrating 
that the Veteran currently has left ear hearing loss has been 
received.  Specifically, a September 2005 VA treatment record 
reflects a current diagnosis of left ear hearing loss 
pursuant to VA regulations.  See 38 C.F.R. § 3.385.  
Moreover, evidence showing in-service noise exposure has been 
received.  In this regard, the Board notes that when a 
Veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  The Board notes 
that the Veteran's service records indicate that he was 
awarded the Purple Heart, which denotes combat.  Therefore, 
the Veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  As such, the Board finds the Veteran's report of 
noise exposure during his military service to be consistent 
with the circumstances, conditions, and hardships of combat.  
Moreover, the Veteran is competent to testify as to his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Therefore, Board concludes that the evidence received since 
the prior final denial is new in that it was not previously 
of record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has a current diagnosis of left ear hearing loss 
pursuant to VA regulations and has competently testified as 
to his in-service noise exposure.  Therefore, the Board finds 
that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claim of service connection for left ear hearing loss.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for left ear hearing loss is reopened.  


ORDER

The appeal for the claim of entitlement to service connection 
for arterial hypertension as secondary to service-connected 
diabetes mellitus type II is dismissed.

The appeal for the claim of entitlement to service connection 
for leg cramps as secondary to service-connected diabetes 
mellitus type II is dismissed.

The appeal for the claim of entitlement to service connection 
for a nervous disorder as secondary to service-connected 
diabetes mellitus type II is dismissed.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for left 
ear hearing loss is granted.


REMAND

As indicated previously, the Veteran contends that his 
current left ear hearing loss is related to his in-service 
noise exposure and, therefore, service connection for such 
disorder is warranted.

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Board 
notes that in February 2004 and March 2004 the Veteran 
reported that he had been treated for left ear hearing loss 
at the New York City VA Hospital.  These records have not 
been requested or obtained.  VA has a duty to request all 
available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  It is thus necessary that the 
outstanding VA records described above be obtained for 
consideration in connection with the Veteran's appeal.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).

Additionally, as previously discussed, the Veteran has a 
current diagnosis of left ear hearing loss pursuant to VA 
regulations and has competently testified as to his in-
service noise exposure.  Therefore, he should be provided a 
VA examination in order to determine the nature and etiology 
of any current left ear hearing loss.  

Finally, the claims file includes evidence written in Spanish 
with no accompanying certified English translation. While on 
remand, the agency of original jurisdiction should take the 
opportunity to review the Veteran's claims file, identify all 
pertinent items of evidence written in Spanish, to 
specifically include his written statements in his March 2006 
notice of disagreement and August 2006 substantive appeal, 
private treatment records, and service treatment records, and 
translate those items into English in order to facilitate 
review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Any treatment records from the New 
York City VA Hospital should be obtained 
and associated with the claims file.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the VA facility should provide a 
negative response if records are not 
available.

2.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include the Veteran's written 
statements in his March 2006 notice of 
disagreement and August 2006 substantive 
appeal, private treatment records, and 
service treatment records, into English.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of any left ear 
hearing loss found to be present.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examiner must indicate on the report that 
that the claims file was reviewed.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's report regarding his noise 
exposure during service and offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that his left ear hearing loss had its 
onset during service or is otherwise 
related to service, to specifically 
include his in-service noise exposure.  
All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


